                                                                                                      FILED
                                                                                             2019 Sep-13 PM 03:46
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 CRYSTAL MERCHANT,                               )
                                                 )
           Plaintiffs,                           )
                                                 )
 v.                                              )    Case No.: 2:18-cv-01710-JHE
                                                 )
 FRESH CREATIONS, LLC, et al.,                   )
                                                 )
           Defendants.                           )
                                                 )

                                MEMORANDUM OPINION1

       Plaintiff Crystal Merchant (“Merchant”) and Defendants Fresh Creations, LLC d/b/a

Shoney’s and Mickey Lamar Knight (incorrectly designated in the complaint as Michael Lamar

Knight) (collectively “Defendants”) have jointly requested approval of their settlement agreement,

(docs. 22 & 24), which represents the resolution of a disputed matter under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”). For the reasons set forth below, the court

APPROVES the parties’ settlement.

                                        Background Facts

       On October 17, 2018, Merchant filed this action against Defendants alleging Defendants

violated the FLSA by failing to pay her for all hours worked and for overtime payments. (Doc.

1). Defendants deny any violation of the FLSA, contending Merchant was paid the correct amount

of wages for all hours worked. (Doc. 12).




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 15).
                                              Analysis

       If an employee proves his employer violated the FLSA, the employer must remit to the

employee all unpaid wages or compensation, liquidated damages in an amount equal to the unpaid

wages, a reasonable attorney’s fee, and costs. 29 U.S.C. § 216(b). “FLSA provisions are

mandatory; the ‘provisions are not subject to negotiation or bargaining between employer and

employee.’” Silva v. Miller, 307 Fed. Appx. 349, 351 (11th Cir. 2009) (quoting Lynn’s Food

Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982)). “Any amount due that

is not in dispute must be paid unequivocally; employers may not extract valuable concessions in

return for payment that is indisputably owed under the FLSA.” Hogan v. Allstate Beverage Co.,

Inc., 821 F. Supp. 2d 1274, 1282 (M.D. Ala. 2011). Consequently, parties may settle an FLSA

claim for unpaid wages only if there is a bona fide dispute relating to a material issue concerning

the claim.

       In Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982), the

Eleventh Circuit stated there is only one context in which compromises of FLSA back wage or

liquidated damage claims may be allowed: a stipulated judgment entered by a court which has

determined that a settlement proposed by an employer and employees, in a suit brought by the

employees under the FLSA, is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions. The primary focus of a court’s inquiry in determining whether to approve an FLSA

settlement is to ensure that an employer does not take advantage of its employees in settling their

claim for wages and other damages due under the statute. Collins v. Sanderson Farms, Inc., 568

F. Supp. 714, 719 (E.D. La. 2008).

       The undersigned has reviewed the agreement and finds the parties’ dispute is legitimate.

The parties dispute the following issues: (1) whether or not Merchant worked the hours she claims
                                                    2
to have worked, including overtime hours, without being properly compensated for those hours

under applicable law; (2) whether or not the defendant employer’s computer-generated time and

compensation records and the pay stubs Merchant received during her entire period of employment

contain entries that correctly reflect (i) the number of hours she worked, (ii) the number of overtime

hours she worked, (iii) the clock out times when she clocked herself out, (iv) the clock out times

when she was clocked out by a closing shift manager, and (v) the amount of tips, including the

calculation of tip credits, to which she was entitled under applicable law; (3) whether or not the

defendant employer’s closing shift managers, on any given date, ever clocked Merchant out prior

to the time she claims to have ceased working and, if so, then how often this occurred, on which

dates this occurred, and by how much time in minutes and/or hours; (4) whether or not the

defendant employer’s computer-generated time and compensation records for its managers and

other employees at the Oxford, Alabama location contain correct entries for those managers and

employees, including entries on the dates Merchant claims that her compensation and time records

were not correct; (5) whether or not Merchant received the correct amount of tips under applicable

law; and (6) whether or not the defendant employer properly calculated the tip credits, if any, to

which Merchant claims she was entitled under applicable law. (See doc. 24).

        “Where the attorney’s fee was agreed upon separately, without regard to the amount paid

to the plaintiff, then ‘unless the settlement does not appear reasonable on its face or there is reason

to believe that the plaintiff’s recovery was adversely affected by the amount of fees paid to his

attorney, the Court will approve the settlement without separately considering the reasonableness

of the fee to be paid to plaintiff’s counsel.’” Davis v. The Filta Group, Inc., 2010 WL 3958701,

*2 (M.D. Fla. Sept. 20, 2010) (quoting Bonetti v. Embarq Mgmt. Co., 2009 WL 2371407, *5 (M.D.

Fla. Aug. 4, 2009)). The parties did not directly state in their motion that Merchant’s attorney’s
                                                      3
fees were agreed upon separately from Merchant’s portion of the settlement. However, in the

supplement provided, “[Merchant]’s counsel suggested an amount and, given the issues,

Defendants did not object to the amount.” (Doc. 24 at 3). Since this demonstrates that the fees

were negotiated separately, the undersigned will approve them without separately considering their

reasonableness.

                                               Conclusion

       The court finds Merchant’s FLSA claims represent a bona fide dispute over FLSA

provisions and the parties’ settlement is a fair and reasonable resolution of these bona fide disputes.

Therefore, the parties’ motion for settlement approval, (docs. 22 & 24), is GRANTED, and the

settlement is APPROVED. At the parties’ request, the undersign will retain jurisdiction as

necessary to enforce the settlement. A separate order will be entered.

       DONE this 13th day of September, 2019.




                                               _______________________________
                                               JOHN H. ENGLAND, III
                                               UNITED STATES MAGISTRATE JUDGE




                                                      4
